Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
_ _ _
DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 19 and 20 are independent.
The application was filed on September 25, 2019, does not claim any domestic benefit, and claims foreign priority to JP2018-185947 filed on 9/28/2018.  The application is currently assigned to Sysmex Corporation.
Oath/ADS
An Application Data Sheet was submitted on 9/25/2019.
Comments
Applicants’ 7/26/22 Amendment and remarks have been fully considered but are not deemed sufficient for placing the application in condition for allowance at least for the reasons set forth below.  While the intent of the direction of the amendments to the claims may be appreciated, it is noted that language such as “associated with” and open-ended language such as “measurement result display screen for the sample” result in broadest reasonable interpretation, which may not fully realize the intent of the amendments.  For example, a measurement display screen for the sample may correspond to a measurement result display screen for samples that includes the result(s) for the sample as the language does not specify, e.g., ‘a measurement display screen only displaying results for the sample.’   While differences between the applied art and features described in Applicants’ application may be noted, it is respectfully noted that any such features must be explicitly recited in the claims or comprehensively and definitively set forth in the specification. It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  Proposals and/or discussion issues may be submitted in advance via, e.g., email so that the examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution. The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  Any email communication must include written authorization for the USPTO to communicate with the Examiner concerning any subject matter of this application via electronic mail (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Other Art
US20160274133 to Yabutani, which not applied, is noted as it pertains to automatic analysis devices and methods.   See, e.g., FIG. 7; [0059], [0083]-[0091].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 USC 103 over US 2006/0263905 to Mishima et al. in view of US No.  2018/0109955 to Nixon et al.  

Regarding Claims 1, 19 and 20, Mishima teaches:
(claim 1)  A display method of displaying measurement results of measurement items obtained from a sample by a sample analyzer, the method comprising: | (claim 19)   A sample analyzer that displays measurement results of measurement items obtained from the sample, the sample analyzer comprising: a controller;  and a display unit, wherein the controller | (claim 20)  A non-transitory computer-readable storage medium storing a computer program executable by a computer to perform operations comprising: (Mishima, FIGS. 1, 9, 11, 21, 22, 25; [0054]-[0057] The optical detection unit 21 is capable of measuring white blood cells, nucleated red blood cells, and reticulocytes by flow cytometry using a semiconductor laser.  FIG. 4 is a schematic view showing the structure of the optical detection unit 21.  The hemocyte analyzer 2a has a sample supply part not shown in the drawing, and blood samples are suctioned and measured, diluted at a predetermined dilution ratio, and stained by the sample supply part; [0111]-[0116]); 

determining, (claim 19 … the controller determines) for each of measurement items associated with the measurement results obtained from/by the sample by a sample analyzer, whether an error is present in a measurement (Mishima, FIGS. 1, 9, 11, 21, 22, 25, 29-34; [0078]-[0079] each data that are included in one data set are mutually associated and stored in the database DB22 … each setting data include a first data representing the setting condition, and a second data mutually associating the setting data and setting values; [0110]-[0116] start window 81 … measurement record window 82 and display button region 82 with selection buttons which would ‘transition’ the screen to at least include other results;  [0133]-[0134]; [0184] Similar to the measurement result detail display windows 86 and 186 shown in FIGS. 29 and 32, the anomaly display region 286a is provided at the top left of the measurement result detail display window 286; [positive] is displayed when an anomaly is found in a measurement result, and the type of anomaly is display by double clicking [positive]. [Negative] is displayed in the anomaly display region 286a when there is no anomaly or measurement error; examiner notes Negative or Positive is displayed in, e.g., anomaly display regions 86a, 186a, 286a in association with each of the measurement items displayed in detail display windows 86, 186, 286 contain each of the measurements in numeric data table 86h, 186h, 286h, and display regions 86i, 186i, 286i … it is noted that when an error is present in any of the measurements, the anomaly display region 86a, 186a, 286a will display it; examiner additionally if error is displayed for each data individually then claim language should be amended to set forth such features, e.g., features of ‘associated with’? e.g., may correspond to association by being part of a same group of specimens or tests?);

displaying (claim 19 … the controller displays) names of the measurement items associated with measurement results obtained from the sample by the sample analyzer selectably on a display unit in response to transitioning to a measurement result display screen for the sample from a sample display list (Mishima, FIGS. 1, 9, 11, 21, 22, 25, 29-34; [0054]-[0057] The optical detection unit 21 is capable of measuring white blood cells, nucleated red blood cells, and reticulocytes by flow cytometry using a semiconductor laser.  FIG. 4 is a schematic view showing the structure of the optical detection unit 21.  The hemocyte analyzer 2a has a sample supply part not shown in the drawing, and blood samples are suctioned and measured, diluted at a predetermined dilution ratio, and stained by the sample supply part; ; [0110]-[0116] start window 81 … measurement record window 82 and display button region 82 with selection buttons which would ‘transition’ the screen to at least include other results;  [0178] When the measurement results of the blood coagulation measuring apparatuses 4a and 4b are selected in the specimen information table 284a, the display of the numeric data table 284c is switched, and the names of the measurement items of the blood coagulation measuring apparatuses 4a and 4b are displayed in the measurement item field 284v; examiner notes features of ‘name’ as even an identification of some sort of each specimen may be considered a name; features of ‘selectably’? highlighting a name may correspond to selection?; examiner notes features of ‘associated with’ and ‘a measurement result display screen for the sample’ (e.g., a measurement result display screen for the sample may/may not include other display results for other samples or just include one test for a sample? Features of sample display list (i.e., list of displayed samples by patient name or list of test(s) to be displayed for one or more sample(s)?); and 

displaying, on the display unit, a notification in response to a presence of the error associated with the measurement item being determined (Mishima, FIGS. 1, 9, 11, 21, 22, 25, 29-34; [0124] after the suctioning ends, the control unit 25 sends the suction completion notification data to the data processing apparatus 3 that suctioning has been completed.; [0184] Similar to the measurement result detail display windows 86 and 186 shown in FIGS. 29 and 32, the anomaly display region 286a is provided at the top left of the measurement result detail display window 286; [positive] is displayed when an anomaly is found in a measurement result, and the type of anomaly is display by double clicking [positive]. [Negative] is displayed in the anomaly display region 286a when there is no anomaly or measurement error; examiner notes Negative or Positive is displayed in, e.g., anomaly display regions 86a, 186a, 286a in association with each of the measurement items displayed in detail display windows 86, 186, 286 contain each of the measurements in numeric data table 86h, 186h, 286h, and display regions 86i, 186i, 286i … it is noted that when an error is present in any of the measurements, the anomaly display region 86a, 186a, 286a will display it; examiner additionally if error is displayed for each data individually then claim language should be amended to set forth such features); examiner notes features of ‘names of notification’ as at the very least ‘positive’ and ‘negative’ may be deemed names of  notifications and may correspond to “a notification in response to a presence of the error associated with the measurement item being determined);  and 

(claim 19 … the controller) in response to selection, on the measurement result display screen for the sample, of at least one of the names of the measurement items, displaying the measurement result of the selected at least one of the names of the measurement items on the display unit (Mishima, FIGS. 1, 9, 11, 21, 22, 25, 29-34; [0003]-[0007], [0029], [0036] FIG. 27 is a schematic view of an example of the structure of a measurement result display window; [0178] When the measurement results of the blood coagulation measuring apparatuses 4a and 4b are selected in the specimen information table 284a, the display of the numeric data table 284c is switched, and the names of the measurement items of the blood coagulation measuring apparatuses 4a and 4b are displayed in the measurement item field 284v; examiner notes features of ‘name’ as any identification of some sort of each specimen may be considered a name; examiner also notes features of ‘associated with’ and ‘a measurement result display screen for the sample’ (e.g., a measurement result display screen for the sample may/may not include other display results for other samples or just include one test for the sample?)). 

Mishima may fail to explicitly teach for each of the names of the measurement items, displaying, on the display unit, a notification in response to a presence of the error associated with the measurement item being determined.  Nixon teaches for each of the names of the measurement items, displaying, on the display unit, a notification in response to a presence of the error associated with the measurement item being determined  (Nixon, [0003], [0006], [0084], [0107], [0115], [0200]-[0201], FIGS. 1G, 3B, 3G).  

Mishima pertains to an analyzing system for analyzing specimens, and providing results with various exemplary features and feature combinations in different embodiments (Mishima, Abstract, [0007]).  Nixon pertains to control systems for a variety of processes, including process controllers that receive signals indicative of process measurements (Nixon, [0003], [0006], [0084], [0107], [0115], [0200]-[0201], FIGS. 1G, 3B, 3G).  It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to incorporate and combine teachings of Nixon explicitly setting forth status indicators on processes/measurements to prioritize different features incorporating the teachings of Mishima to ensure that more goals/needs/preferences are sampled and results are presented in a more intuitive and useful manner (Mishima, Abstract, [0232]).   
 
Regarding Claim 2, Mishima teaches:
2.  The display method according to claim 1, wherein the displaying names of the measurement items selectably comprises displaying names of the measurement items selectable with a tab, and the displaying the notification comprises displaying the notification on the tab (Mishima, FIGS. 1, 9, 11, 21, 22, 25; [0112] A tab is provided at the top end of the window displayed in the window display region 81d.  The name of the window is displayed on this tab. When a plurality of windows exist in the window display region 81d, the active window (window displayed in the foreground) can be changed by selecting the tab.  [0123] alert; [0124] after the suctioning ends, the control unit 25 sends the suction completion notification data to the data processing apparatus 3 that suctioning has been completed; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b.  The CBC tab 83s, DIFF tab 84t, and RET tab 84u are described below.  When the CBC tab 84s is selected, the measurement values of WBC, RBC, HGB, HCT, MCV, MCH, MCHC, PLT are displayed in the measurement value fields 84j, 84k, 84m, 84n, 84o, 84p, 84q, and 84r; [0149] control unit 42 is alerted. [0178]-[0180] When the measurement results of the blood coagulation measuring apparatuses 4a and 4b are selected in the specimen information table 284a, the display of the numeric data table 284c is switched, and the names of the measurement items of the blood coagulation measuring apparatuses 4a and 4b are displayed in the measurement item field 284v; examiner notes features of ‘name’ as even an identification of some sort of each specimen may be considered a name .. since measurement results and analysis results of the measurement item groups can be confirmed simply by selecting the tab of the measurement item group using the data processing apparatus 6,; features of ‘selectably’? highlighting a name may correspond to selection? examiner additionally notes features of how/where/etc. display on tab?). 

Regarding Claim 3, Mishima teaches:
3.  The display method according to claim 1, wherein the measurement items comprise measurement items of a blood coagulation analysis (Mishima, FIGS. 1, 9, 11, 21, 22, 25; [0112]; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b.  The CBC tab 83s, DIFF tab 84t, and RET tab 84u are described below.  When the CBC tab 84s is selected, the measurement values of WBC, RBC, HGB, HCT, MCV, MCH, MCHC, PLT are displayed in the measurement value fields 84j, 84k, 84m, 84n, 84o, 84p, 84q, and 84r; [0137] The operation of the analysis system 1 is described below when the operator users operate the blood coagulation measuring apparatuses 4a and 4b to measure specimens using the data processing apparatus 5.; [0231]; FIGS 27, 29, 31-34, 37 displaying measurement results … lists). 

Regarding Claim 4, Mishima teaches:
4.  The display method according to claim 1, wherein the displaying the measurement result comprises displaying the measurement result with a graph related to the measurement result (Mishima, FIGS. 1, 9, 11, 21, 22, 25; [0072] quality control graph display data preparation module; [0112]; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b.  The CBC tab 83s, DIFF tab 84t, and RET tab 84u are described below.  When the CBC tab 84s is selected, the measurement values of WBC, RBC, HGB, HCT, MCV, MCH, MCHC, PLT are displayed in the measurement value fields 84j, 84k, 84m, 84n, 84o, 84p, 84q, and 84r; [0137] The operation of the analysis system 1 is described below when the operator users operate the blood coagulation measuring apparatuses 4a and 4b to measure specimens using the data processing apparatus 5.).


 Regarding Claim 5, Mishima teaches:
5.  The display method according to claim 4, wherein the graph comprises a graph generated from the measurement result (Mishima, FIGS. 1, 9, 11, 21, 22, 25; 29; [0072] quality control graph display data preparation module; [0092], [0112]; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b.  The CBC tab 83s, DIFF tab 84t, and RET tab 84u are described below.  When the CBC tab 84s is selected, the measurement values of WBC, RBC, HGB, HCT, MCV, MCH, MCHC, PLT are displayed in the measurement value fields 84j, 84k, 84m, 84n, 84o, 84p, 84q, and 84r; [0133]-[0137] The operation of the analysis system 1 is described below when the operator users operate the blood coagulation measuring apparatuses 4a and 4b to measure specimens using the data processing apparatus 5; [0158]-[0160] coagulation curve graphs).

 
 Regarding Claim 6, Mishima teaches:
6.  The display method according to claim 5, wherein the measurement items comprise measurement items of a blood coagulation analysis, and the graph comprises a coagulation waveform (Mishima, FIGS. 1, 9, 11, 21, 22, 25; 29; [0072] quality control graph display data preparation module; [0092], [0104], [0112]; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b.  The CBC tab 83s, DIFF tab 84t, and RET tab 84u are described below.  When the CBC tab 84s is selected, the measurement values of WBC, RBC, HGB, HCT, MCV, MCH, MCHC, PLT are displayed in the measurement value fields 84j, 84k, 84m, 84n, 84o, 84p, 84q, and 84r; [0133]-[0137] The operation of the analysis system 1 is described below when the operator users operate the blood coagulation measuring apparatuses 4a and 4b to measure specimens using the data processing apparatus 5; [0158]-[0160] coagulation curve graphs; [0185]; examiner notes features of waveform?, see, e.g., FIGS 27, 29, 31-34, 37 displaying measurement results with graphical ….). 


 Regarding Claim 7, Mishima teaches:
7.  The display method according to claim 5, wherein the graph comprises a calibration curve (Mishima, FIGS. 1, 9, 11, 21, 22, 25; 29; [0072] quality control graph display data preparation module; [0092]-[0094], [0101]-[0104] The measurement result display module 55b, calibration curve display module 55c, communication module 55e, and blood coagulation measurement logic module 55g are common modules of the application program 54a for the blood coagulation measuring apparatuses., [0112]; [0127]; [0133]-[0137]; [0158]-[0160] coagulation curve graphs; [0185]).

Regarding Claim 8, Mishima teaches:
8.  The display method according to claim 1, wherein the notification comprises a notification for calling attention of an operator of the sample analyzer (Mishima, FIGS. 1, 9, 11, 21, 22, 25; [0112] A tab is provided at the top end of the window displayed in the window display region 81d.  The name of the window is displayed on this tab. When a plurality of windows exist in the window display region 81d, the active window (window displayed in the foreground) can be changed by selecting the tab.  [0123] alert; [0124] after the suctioning ends, the control unit 25 sends the suction completion notification data to the data processing apparatus 3 that suctioning has been completed; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b.  The CBC tab 83s, DIFF tab 84t, and RET tab 84u are described below.  When the CBC tab 84s is selected, the measurement values of WBC, RBC, HGB, HCT, MCV, MCH, MCHC, PLT are displayed in the measurement value fields 84j, 84k, 84m, 84n, 84o, 84p, 84q, and 84r; [0149] control unit 42 is alerted.).

 Regarding Claim 9, Mishima teaches:
9.  The display method according to claim 8, wherein the notification comprises a notification of an error concerning the any of the measurement results. (Mishima, FIGS. 1, 9, 11, 21, 22, 25; [0112] A tab is provided at the top end of the window displayed in the window display region 81d.  The name of the window is displayed on this tab. When a plurality of windows exist in the window display region 81d, the active window (window displayed in the foreground) can be changed by selecting the tab.  [0123] alert; [0124] after the suctioning ends, the control unit 25 sends the suction completion notification data to the data processing apparatus 3 that suctioning has been completed; [0127]; [0131] [Negative] is displayed in the anomaly display region 86a when there is no anomaly or measurement error, [0157] [0149] control unit 42 is alerted.; examiner notes notification of no error may correspond to notification of error, i.e., about no error).
 
Regarding Claim 10, Mishima teaches:
10.  The display method according to claim 1, wherein the displaying names of the measurement items comprises displaying names of the measurement items measured for one sample in a list on the display unit (Mishima, FIGS. 1, 9, 11, 21, 22, 25; 29-34; [0112] A tab is provided at the top end of the window displayed in the window display region 81d.  The name of the window is displayed on this tab. When a plurality of windows exist in the window display region 81d, the active window (window displayed in the foreground) can be changed by selecting the tab.  [0123] alert; [0124] after the suctioning ends, the control unit 25 sends the suction completion notification data to the data processing apparatus 3 that suctioning has been completed; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b.  The CBC tab 83s, DIFF tab 84t, and RET tab 84u are described below.  When the CBC tab 84s is selected, the measurement values of WBC, RBC, HGB, HCT, MCV, MCH, MCHC, PLT are displayed in the measurement value fields 84j, 84k, 84m, 84n, 84o, 84p, 84q, and 84r; [0149]; examiner notes, e.g., FIGS 27, 29, 31-34, 37 displaying measurement results and any method of identification of one item from another may be considered a ‘name’, features of names? Features of displaying names?).
 
Regarding Claim 11, Mishima teaches:
11.  The display method according to claim 9, further comprising detecting an error of the measurement result of each of the measurement items (Mishima, FIGS. 1, 9, 11, 21, 22, 25; [0112] A tab is provided at the top end of the window displayed in the window display region 81d.  The name of the window is displayed on this tab. When a plurality of windows exist in the window display region 81d, the active window (window displayed in the foreground) can be changed by selecting the tab.  [0123] alert; [0124] after the suctioning ends, the control unit 25 sends the suction completion notification data to the data processing apparatus 3 that suctioning has been completed; [0127]; [0131] [Negative] is displayed in the anomaly display region 86a when there is no anomaly or measurement error, [0157] [0149] control unit 42 is alerted.; examiner notes notification of no error may correspond to notification of error, i.e., about no error).
 
Regarding Claim 12, Mishima teaches:
12.  The display method according to claim 1, further comprising displaying  information on samples in a list, wherein in response to selection of at least one of the samples in the list, the displaying each of the measurement items and the displaying the notification are performed for the selected at least one of the samples (Mishima, FIGS. 1, 9, 11, 21, 22, 25; 29-31; [0112] A tab is provided at the top end of the window displayed in the window display region 81d.  The name of the window is displayed on this tab. When a plurality of windows exist in the window display region 81d, the active window (window displayed in the foreground) can be changed by selecting the tab.  [0123] alert; [0124] after the suctioning ends, the control unit 25 sends the suction completion notification data to the data processing apparatus 3 that suctioning has been completed; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b.  The CBC tab 83s, DIFF tab 84t, and RET tab 84u are described below.  When the CBC tab 84s is selected, the measurement values of WBC, RBC, HGB, HCT, MCV, MCH, MCHC, PLT are displayed in the measurement value fields 84j, 84k, 84m, 84n, 84o, 84p, 84q, and 84r; [0149]; examiner notes, e.g., FIGS 27, 29, 31-34, 37 displaying measurement results … lists). 

Regarding Claim 13, Mishima teaches:
13.  The display method according to claim 2, wherein the tab comprises the name of the measurement item (Mishima, FIGS. 1, 9, 11, 21, 22, 25; 29-34; [0112] A tab is provided at the top end of the window displayed in the window display region 81d.  The name of the window is displayed on this tab. When a plurality of windows exist in the window display region 81d, the active window (window displayed in the foreground) can be changed by selecting the tab.  [0123] alert; [0124] after the suctioning ends, the control unit 25 sends the suction completion notification data to the data processing apparatus 3 that suctioning has been completed; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b.  The CBC tab 83s, DIFF tab 84t, and RET tab 84u are described below.  When the CBC tab 84s is selected, the measurement values of WBC, RBC, HGB, HCT, MCV, MCH, MCHC, PLT are displayed in the measurement value fields 84j, 84k, 84m, 84n, 84o, 84p, 84q, and 84r; [0149]; examiner notes, e.g., FIGS 27, 29, 31-34, 37 displaying measurement results … lists). 

Regarding Claim 14, Mishima teaches:
 14.  The display method according to claim 1, wherein the displaying the notification comprises displaying the notification in a form according to a type of the notification. (Mishima, FIGS. 1, 9, 11, 21, 22, 25; [0112] A tab is provided at the top end of the window displayed in the window display region 81d.  The name of the window is displayed on this tab. When a plurality of windows exist in the window display region 81d, the active window can be changed by selecting the tab.  [0123] alert; [0124] after the suctioning ends, the control unit 25 sends the suction completion notification data to the data processing apparatus 3 that suctioning has been completed; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b.  The CBC tab 83s, DIFF tab 84t, and RET tab 84u are described below.  When the CBC tab 84s is selected, the measurement values of WBC, RBC, HGB, HCT, MCV, MCH, MCHC, PLT are displayed in the measurement value fields 84j, 84k, 84m, 84n, 84o, 84p, 84q, and 84r; [0149] control unit 42 is alerted.; examiner notes features of forms/types of notifications?).

Regarding Claim 15, Mishima teaches:
15.  The display method according to claim 1, wherein the displaying the measurement result comprises displaying, on a same screen, the measurement result of the selected at least one of the measurement items and the notification concerning the measurement result (Mishima, FIGS. 1, 9, 11, 21, 22, 25; [0112] A tab is provided at the top end of the window displayed in the window display region 81d.  The name of the window is displayed on this tab. When a plurality of windows exist in the window display region 81d, the active window can be changed by selecting the tab.  [0123] alert; [0124] after the suctioning ends, the control unit 25 sends the suction completion notification data to the data processing apparatus 3 that suctioning has been completed; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b.  The CBC tab 83s, DIFF tab 84t, and RET tab 84u are described below.  When the CBC tab 84s is selected, the measurement values of WBC, RBC, HGB, HCT, MCV, MCH, MCHC, PLT are displayed in the measurement value fields 84j, 84k, 84m, 84n, 84o, 84p, 84q, and 84r; [0149] control unit 42 is alerted.; examiner notes values of measurement results may themselves correspond to notifications concerning measurement results, but examiner further notes notifications/alerts too and displayed simultaneously on same screen?).

Regarding Claim 16, Mishima teaches:
16.  The display method according to claim 2, further comprising: displaying the tab on which the notification is displayed at a predetermined position on the display unit (Mishima, FIGS. 1, 9, 11, 21, 22, 25; 29-31; [0112] A tab is provided at the top end of the window displayed in the window display region 81d.  The name of the window is displayed on this tab. When a plurality of windows exist in the window display region 81d, the active window (window displayed in the foreground) can be changed by selecting the tab.  [0123] alert; [0124] after the suctioning ends, the control unit 25 sends the suction completion notification data to the data processing apparatus 3 that suctioning has been completed; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b.  The CBC tab 83s, DIFF tab 84t, and RET tab 84u are described below.  When the CBC tab 84s is selected, the measurement values of WBC, RBC, HGB, HCT, MCV, MCH, MCHC, PLT are displayed in the measurement value fields 84j, 84k, 84m, 84n, 84o, 84p, 84q, and 84r; [0149]; examiner notes, e.g., features of predetermined position?).

Regarding Claim 17, Mishima teaches:
17.  The display method according to claim 2, wherein the measurement items comprise measurement items of a blood coagulation analysis (Mishima, FIGS. 1, 9, 11, 21, 22, 25; [0112]; [0127]  Measurement item tabs 84s-84u are provided at the bottom of the specimen information table display region 84b; [0137] The operation of the analysis system 1 is described below when the operator users operate the blood coagulation measuring apparatuses 4a and 4b to measure specimens using the data processing apparatus 5; [0231]; examiner notes, e.g., FIGS 27, 29, 31-34, 37 displaying measurement results … lists). 
 
Regarding Claim 18, Mishima teaches:
18.  The display method according to claim 2, wherein the displaying the measurement result comprises displaying the measurement result with a graph related to the measurement result. (Mishima, FIGS. 1, 9, 11, 21, 22, 25; 29; [0072] quality control graph display data preparation module; [0092]-[0094], [0101]-[0104] The measurement result display module 55b, calibration curve display module 55c, communication module 55e, and blood coagulation measurement logic module 55g are common modules of the application program 54a for the blood coagulation measuring apparatuses., [0112]; [0127]; [0133]-[0137]; [0158]-[0160] coagulation curve graphs; [0185]; [0231]; examiner notes, e.g., FIGS 27, 29, 31-34, 37 displaying measurement results … lists).


Double Patenting
Applicants appear to have multiple co-pending related applications, e.g., US 16583311 and US  16800172 and US Patent 9342807.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, a double patenting rejection (based on anticipation or obviousness in view of prior art) may be made, as appropriate, as prosecution proceeds without establishing a new grounds of rejection.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist in expediting prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be emailed (Maryam.ipakchi@uspto.gov) with authorization to communicate via email or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)272-3196.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171